DETAILED ACTION
This communication is responsive to the application and amended claim set filed January 7, 2019, and the Response to Restriction Requirement and claim set filed February 8, 2021.  Claims 16-35 are currently pending.
Elected claims 27-32, 34, and 35 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 27-32, 34, and 35, in the reply filed on February 8, 2021 is acknowledged.  The traversal is on the grounds that (1) if there is no serious search burden, then the examiner should examine the case on the merits, (2) restriction requirements are optional, and (3) Applicant should not incur the costs of prosecuting multiple applications.  (See Remarks, p. 5.)  This is not found persuasive because, although Applicant correctly describes the rules surrounding restriction requirements, Applicant has not attempted to apply those rules to this case.  For example, Applicant correctly states that “if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits,” but does not explain why there is no serious burden in this case.  
The requirement is still deemed proper and is therefore made FINAL.  That said, if the composition of Group II is found to be allowable, the examiner will consider rejoinder of the claims of Group I.

Priority
This application is a divisional of US 15/037,548 (now US 10,227,428), filed May 18, 2016, which was the national stage entry of PCT/US2014/057427, filed September 25, 2014, which claimed priority to 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 27-32, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goode et al. (US 2011/0218307).
Regarding claims 27-32, 34, and 35, Goode teaches a copolymer comprising ethylene and hexene comonomers.  (See Exs. 8 and 9, Table 1.)  Goode is silent as to the recited properties of the polyolefin composition of the present claims.  However, a copolymer's characteristics are determined by the process by which the copolymer is polymerized, including the catalyst and the reaction conditions.  The catalyst of Goode is substantially identical to the claimed catalyst (see Goode, Catalyst B, para. [0109]), and the polymerization of Goode occurs in a gas phase fluidized bed reactor (see para. [0112]).  Thus, the resulting copolymer should likewise be substantially identical to the claimed copolymer.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763